Citation Nr: 0101757	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-18 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for non-Hodgkin's lymphoma, both eyes, from December 1, 1996 
to April 6, 1998.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, and B.T.


ATTORNEY FOR THE BOARD


Tresa M. Schlecht, Counsel

REMAND

The veteran had active duty from September 1967 to September 
1969. This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1998 and June 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which granted initial 
entitlement to service connection for non-Hodgkin's lymphoma, 
both eyes, and which initially assigned a total evaluation, 
effective in April 1998; subsequently, the initial effective 
date of the award was changed to August 1995, and the 
assigned initial evaluation was also revised.  A total 
evaluation was assigned from August 28, 1995 to December 1, 
1996; a noncompensable schedular evaluation was assigned from 
December 1, 1996 to April 6, 1998; and, an initial total 
evaluation assigned from April 6, 1998.  The veteran 
disagreed with the RO's determination in May 1999, and, 
shortly after a statement of the case was issued in June 
1999, the veteran submitted a timely substantive appeal 
regarding the assignment of the noncompensable schedular 
evaluation from December 1, 1996 to April 6, 1998. 

In his testimony at a videoconference hearing before the 
Board in April 2000, the veteran indicated that he believed 
that the records of his VA treatment from December 1996 to 
April 1998 and the records of his private medical care at 
Dean McGee Eye institute, through contract from VA, if 
obtained, would support his contention that he was under 
continuous treatment so as to warrant a compensable 
evaluation during this time.  The appropriate evaluation for 
non-Hodgkin's lymphoma depends on continuous treatment or 
residuals, so, although the Board regrets the delay, the 
Board agrees that these treatment records must be obtained in 
order to determine the appropriate initial evaluation, 
including staged ratings, if the disease severity varied.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
statutory provision as amended applies in this case, as the 
veteran's appeal was pending on the effective date of the 
revised provisions.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain all records of 
the veteran's VA outpatient treatment for 
non-Hodgkin's lymphoma, from December 1, 
1996 to April 1998, and all records of 
the veteran's treatment at the Dean McGee 
Eye Institute, as referenced in his 
hearing testimony.  The veteran should be 
afforded the opportunity to identify any 
other relevant clinical records, 
including the names and addresses of the 
medical care providers.  After securing 
any necessary release(s), the RO should 
obtain these records.

2.  The veteran should be afforded the 
opportunity to identify or submit any 
other evidence which might establish his 
condition during the relevant period, 
including pharmacy records, statements 
from others, written medical opinions from 
physicians, and the like.  

3.  After the above development has been 
conducted, the RO should review the claims 
file to determine whether any additional 
development is required.  Any necessary 
development, including affording the 
veteran examination, if necessary, should 
be provided.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





